Citation Nr: 1137504	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for acid reflux disease, to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for residuals of traumatic brain injury (TBI), to include memory loss and headaches, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for acid reflux disease; granted entitlement to service connection for PTSD, assigning a 10 percent disability rating; and, granted entitlement to service connection for residuals of TBI with memory loss and headaches, assigning a 10 percent disability rating.  In April 2009, the Veteran filed a notice of disagreement with the denial of service connection, and the disability ratings assigned to PTSD and TBI.  A statement of the case was issued in February 2010, and a substantive appeal was received in April 2010.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2011; the transcript is of record.

In July 2011, the Veteran submitted new evidence in support of his appeal, and waived RO review of such additional evidence at the Board hearing and in a written submission.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

The issue of entitlement to a temporary total disability rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 has been raised by the record in a July 2011 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  
The claim for an initial rating in excess of 10 percent for PTSD and the claim for an initial rating in excess of 10 percent for a TBI being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the July 27, 2011 Travel Board hearing the Veteran withdraw his appeal of the claim of service connection for acid reflux disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal concerning the claim of service connection for acid reflux at his July 2011 Travel Board hearing, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


REMAND

PTSD

At the Board hearing, the Veteran testified that he was hospitalized at a VA Medical Center (VAMC) in January 2011, and from April to July 2011.  The evidence of record contains VA treatment records for the periods April 2009 to December 28, 2010, a discharge summary for his hospital stay from January 7, to 11, 2011, VA treatment records dated from May 28, to June 16, 2011, and a discharge summary for his hospital stay from May 28, to July 8, 2011.  The Veteran testified that since his hospital discharge, he continues to seek VA outpatient treatment.  The Veteran's inpatient and outpatient treatment records must be obtained from the Kansas City, Topeka, and Lawrence VAMCs for the periods December 29, 2010, to May 27, 2011, and from June 17, 2011 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has testified and the VA treatment records on file reflect that the Veteran has attempted suicide or had suicidal ideation on at least three occasions in 2010 and 2011, has been hospitalized several times in 2010 and 2011, and recently completed a VA stress facility treatment program.  He testified that he has thoughts of harming himself, and he experiences nightmares, night sweats, anger, depressed mood, and has problems concentrating in school.  He also testified that he has legal problems, specifically aggravated battery on his girlfriend, due to his PTSD and anger issues.  In light of the Veteran's hospitalizations and testimony of a worsening of symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

TBI

38 C.F.R. § 4.124a, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

At the Board hearing, the Veteran testified that he suffers from "awful" headaches on a daily basis.  He testified that he also suffers from memory problems and concentration problems.  In light of the Veteran's testimony of a worsening of symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his residuals of TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's inpatient and outpatient treatment records from the Kansas City, Topeka, and Lawrence VAMCs for the periods December 29, 2010, to May 27, 2011, and from June 17, 2011 to the present pertaining to PTSD and TBI, including headaches and memory loss.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to identify all symptoms due to the Veteran's PTSD.  The examiner should then describe the severity of each symptom, taking into consideration the symptoms social and occupational effect.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to work.  The examiner should provide supporting rationale for this opinion.

3.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to determine the current severity of his residuals of traumatic brain injury.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The examiner should identify all residuals from the TBI and then discuss its severity.  In this regard, the examiner should address the Veteran's complaints of headaches and memory loss.  

The examiner should provide specific opinions addressing the degree to which his traumatic brain injury is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.

With regard to the Veteran's headaches, the examiner should indicate the frequency of any characteristic prostrating attacks, and whether he has prolonged attacks productive of severe economic inadaptability.

The examiner should provide an opinion as to the impact the Veteran's migraine headaches have on his ability to work.  The examiner should provide supporting rationale for this opinion.

4.  Upon completion of the above, readjudicate entitlement to initial increased ratings for PTSD and residuals of TBI.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


